Per Curiam.
Walter E. Sievers appeals the Douglas County District Court’s refusal to grant him custody of his daughter through modification of a Louisiana divorce decree. The child’s home has been in Nebraska since 1984, and the case was brought under the Nebraska Child Custody Jurisdiction Act.
Although denying the father’s request for custody, the trial court did place legal custody of the child in the court and continued physical possession of the child with her mother. The court further instituted measures to ensure the safety and stability of the child while she resides with the mother.
Child custody determinations are matters initially entrusted to the discretion of the trial court, and, on appeal, although the Supreme Court reviews these cases de novo on the record, the trial court’s determination will normally be affirmed in the absence of an abuse of discretion. See, Hibbard v. Hibbard, ante p. 364, 431 N.W.2d 637 (1988); Clark v. Clark, 228 Neb. 440, 422 N.W.2d 793 (1988); Staman v. Staman, 225 Neb. 864, 408 N.W.2d 320 (1987).
Under all of the circumstances, considering only the competent evidence in this case, we cannot say that the trial court abused its discretion. The trial court’s order relative to custody, visitation, and plan for the safety and stability of the child involved is affirmed.
Affirmed.